       Case 2:20-cv-00154-SMJ     ECF No. 21   filed 04/09/21   PageID.114 Page 1 of 1




1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
2
                                                                     Apr 09, 2021
3                        UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     DOUGLAS KUYKENDALL,                       No. 2:20-cv-00154-SMJ
5
                               Plaintiff,      ORDER ADOPTING STIPULATED
6                                              PROTECTIVE ORDER
                  v.
7
     LES SCHWAB TIRE CENTERS OF
8    WASHINGTON, INC.,

9                              Defendant.

10
           IT IS HEREBY ORDERED:
11
           1.     The parties’ Stipulated Protective Order, ECF No. 20, is GRANTED
12
                  under Federal Rule of Civil Procedure 26(c).
13
           2.     The parties’ proposed protective order, ECF No. 20, is APPROVED,
14
                  ADOPTED, and INCORPORATED in this Order by reference.
15
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
16
     provide copies to all counsel.
17
           DATED this 9th day of April 2021.
18

19
                        SALVADOR MENDOZA, JR.
20                      United States District Judge



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER – 1
